The appellant instituted this lawsuit for declaratory and injunctive relief on March 28, 1979. It sought an order from the court declaring R.C. 163.031 to be invalid under the Constitutions *Page 58 
of the state of Ohio and the United States, and an order enjoining the agents of the state from taking action pursuant to that statute. After the appellant filed a motion for summary judgment, the court granted judgment to the appellees, and found the statute to be constitutional. The appellant filed a timely appeal to this court, and, in its assignments of error, sets forth three independent grounds in support of its position that the statute is unconstitutional. Each argument is separately discussed below.
                                    I
The appellant contends that R.C. 163.03 is unconstitutional because private property is permitted to be taken for public use without payment of just compensation in violation of Section 19, Article I of the Ohio Constitution and the Fourteenth Amendment to the United States Constitution.
R.C. Chapter 163, entitled "Appropriation of Property," governs the appropriation of real property by the state for public purposes. The right of the state to appropriate property for the public welfare, known as the right of eminent domain, is unquestioned. Nixon v. Admr. of General Services (1977),433 U.S. 425; Railroad Co. v. Belle Centre (1891), 48 Ohio St. 273. In this suit the appellant challenges the constitutionality of R.C.163.03, which authorizes the agents of the state to "enter upon any lands, waters, and premises for the purpose of making such surveys, soundings, drillings, appraisals, and examinations as are necessary or proper for the purpose of the agency under sections 163.01 to 163.22 * * *." The foregoing statute authorizes the state to enter onto private property prior to or subsequent to the filing of a petition for appropriation by the state. The statute provides, however, that the state must give notice of the entry to the owner of the property not less than forty-eight hours nor more than thirty days prior to the date of the entry.
The appellant specifically contends in its first assignment of error that an entry onto land for purposes of making an appraisal constitutes a "taking" of property, for which the property owner is entitled to prior compensation under Section 19, Article I of the Ohio Constitution.2
A property owner is not entitled to any compensation under the Constitution unless his property has been "taken" by the state. The Ohio Supreme Court has held that a "taking" may occur even where the state has not physically dispossessed the owner; action by the state which substantially interferes with the owner's right to quiet enjoyment or disposition constitutes a "taking" within the meaning of the Ohio Constitution:
"In some of the early cases in this country, the courts, adhering to the conception of property as the thing owned, construed the taking alluded to in state constitutions to be a `taking altogether,' an appropriation and dispossession of the owner, which deprived him of the corpus of the property, and compensation was limited accordingly. The broader view, which now obtains generally, conceives property to be the interest of the owner in the thing owned, and the ownership to afford *Page 59 
the owner the rights of use, exclusion and disposition. Under this broad construction there need not be a physical taking of the property or even dispossession; any substantial interference with the elemental rights growing out of ownership of private property is considered a taking." Smith v. Erie Rd. Co. (1938),134 Ohio St. 135, 142 [11 Ohio Op. 571], followed in Steinle v.Cincinnati (1944), 142 Ohio St. 550, 554-555 [27 Ohio Op. 488].
A temporary but substantial interference with property rights may constitute a "temporary taking." In Schneider v. Brown
(1929), 33 Ohio App. 269, the county occupied the property of the owner for two weeks with equipment and derricks, and drilled six holes, in order to determine the cause of a movement of the ground. This was held to be a "temporary taking" for which the owner was entitled to compensation. The measure of damages for a temporary taking of property is the diminution in the fair market value of the property during the period of the taking. Columbus
v. Zanes (1964), 120 Ohio App. 229 [29 O.O.2d 21].
We find that an entry for purposes of conducting a survey, sounding, appraisal, or examination would not, in the usual case, result in any diminution in value to the property, even during the entry.3 Such an entry would not substantially interfere with the property rights of the owner, and thus does not constitute a "taking" within the meaning of Section 19, Article I
of the Ohio Constitution. If the property is actually damaged in the course of such entry, the property owner may seek damages by civil action. R.C. 163.03.
The overwhelming majority of courts which have considered the issue have held that entry onto private property by a body with the power of eminent domain, for the purpose of conducting preliminary surveys and appraisals, does not amount to a "taking" for which compensation must be awarded. E.g., Onorato Bros.,Inc. v. Mass. Turnpike Auth. (1957), 336 Mass. 54,142 N.E.2d 389; Penn v. Carolina Virginia Coastal Corp. (1950),231 N.C. 481, 57 S.E.2d 817; Puryear v. Red River Auth. (Tex.Civ.App. 1964), 383 S.W.2d 818. See, generally, Annotation, Eminent Domain: Right to Enter Land for Preliminary Survey or Examination, 29 A.L.R. 3d 1104, 1115-1117.
We are persuaded that the first argument advanced by appellant is without merit.
                                   II
In the second argument contesting the constitutionality of R.C.163.03, appellant contends that the provisions of the statute are so lacking in standards as to number, extent, and frequency of inspections as to offend its right to due process of law guaranteed by the Constitutions of the state of Ohio and the United States. Specifically, appellant contends that R.C. 163.03
is void for vagueness because the statute fails to specify the number, extent, and frequency of entries which the state may conduct pursuant to its authority under the statute.
Where a party contends that a statute is unconstitutionally vague, the statute will be judged on its face only if the statute impinges upon the freedoms guaranteed by the First Amendment to the Constitution of the United States. United States v. Powell
(1975), 423 U.S. 87, 92; United States v. National Dairy ProductsCorp. (1963), 372 U.S. 29, 36. Where the statute does not affect the First Amendment freedoms of speech, press, religion, or assembly, the vagueness of the statute is determined as *Page 60 
applied to the facts of the particular case before the court.United States v. Powell, supra; United States v. Mazurie (1975),419 U.S. 544, 550.
In testing the validity of a municipal ordinance under the vagueness doctrine, the Ohio Supreme Court has stated:
"`The discretion of the sovereign state, in the exercise of its police power, is fraught with danger to the personal and property rights of private individuals, and the courts have uniformly interfered to restrain the arbitrary and unreasonable exercise of that power to the prejudice of private rights guaranteed by the Constitution of the state. Accordingly, the police power of the state cannot be exercised arbitrarily and unreasonably to affect or unduly interfere with personal rights or private property. The constitutional guaranty of the right of private property would be hollow if all legislation enacted in the name of the public welfare were per se valid. To be truly in the public welfare within the meaning of Section 19 of Article I of the Ohio Constitution, and thus superior to private rights, any legislation must be reasonable, not arbitrary, and must confer upon the public a benefit commensurate with its burden upon private property.'" Dragelevich v. Youngstown (1964), 176 Ohio St. 23,27-28 [26 O.O.2d 298], quoting 10 Ohio Jurisprudence 2d 448, Section 371.
In Dragelevich, the court held that the ordinance in controversy was "so vague, uncertain, indefinite, and lacking in standards that it offends due process of law." 176 Ohio St. 23
[26 O.O.2d 298], syllabus.
As applied to the particular facts before the court in the case at bar, we cannot say that R.C. 163.03 is vague or uncertain. The statute permits entry onto property to conduct "surveys, soundings, drillings, appraisals, and examinations, as are necessary or proper for the purpose of the agency under sections163.01 to 163.22 * * *." Those sections of the Revised Code prescribe the method to be followed by state agencies in appropriating real property for public use. The agencies may institute appropriation proceedings only where the agency and the owner are unable to agree on the fair market value of the property. R.C. 163.04. If a petition for appropriation is filed, it must contain "[a] description of each parcel of land or interest or right therein sought to be appropriated * * *." R.C.163.05(A). Upon filing the petition, the appropriating agency may deposit with the court the value of the property and take immediate possession. R.C. 163.06. If the property owner fails to answer the petition, the court must declare the value of the property to be "as set forth in any document properly filed with the clerk of courts by the public agency." R.C. 163.09(A). The appropriation proceedings are "governed by the law applicable in civil actions in the court of common pleas, except as otherwise provided * * *." R.C. 163.22. The burden of proof is upon the owner to show that the agency has no right to make the appropriation, that the appropriation is not necessary, or that the parties were unable to agree as to the fair market value of the property. R.C. 163.09(B). A resolution of the appropriating agency declaring that the appropriation is necessary is prima facie evidence of such necessity, in the absence of proof showing an abuse of discretion by the agency in determining such necessity. R.C. 163.09(B). If the court finds in favor of the agency on the issues of its right to appropriate, the necessity for the appropriation, and the inability of the parties to agree, the issue of compensation must be submitted to a jury within twenty days thereafter. R.C. 163.09(B).
From the foregoing, we are persuaded that an agency may enter property to conduct surveys, soundings, drillings, appraisals and examinations for the following purposes:
(1)  To determine whether appropriation of the property is necessary; *Page 61 
(2)  To obtain a description of the property; and
(3)  To determine the value of the property.
Under R.C. 163.03, an entry made for the foregoing purposes is not a trespass. Where an entry is made for some other purpose, the remedy of the property owner is an action for trespass or for an injunction. While the number, extent, and frequency of the entries necessary to accomplish the foregoing purposes cannot be precisely determined in advance, the statute does provide an ascertainable standard for determining whether the agency has exceeded its authority under the statute. R.C. 163.03 does not authorize arbitrary or unreasonable entries on private property. The second argument of the appellant is without merit.
                                   III
The third argument upon which appellant bases its claim of unconstitutionality of R.C. 163.03 is that a warrantless search of private property is permitted in derogation of rights protected by Section 14, Article I of the Ohio Constitution and the Fourteenth Amendment to the United States Constitution.
The right of the state of Ohio to enter onto private property for the purposes of obtaining a description of it, to determine its value, and to determine the necessity of appropriating the property is upheld in our disposition of the second error assigned by appellant. For its third assigned error, the appellant contends that, notwithstanding the right of the state to enter upon private property for such purposes, entry may not be had in any particular instance without the consent of the owner or a search warrant. We disagree.
First, it is necessary to read R.C. 163.02-163.05 in parimateria.
As a condition precedent to the agency filing an appropriation complaint, it is necessary that a legitimate offer to purchase be made and that this offer to purchase be based on fair appraisal. R.C. 163.05 indicates that an agency must meet the requirements of R.C. 163.04 before commencing an appropriation action. Further, the appropriation petition must contain a statement showing that the requirements of R.C. 163.04 have been met. R.C.163.04 provides that appropriations can only be made after the agency and the owner are unable to agree on a price.4 R.C.163.04 cannot have been intended to create a sham negotiating procedure whereby the agency is permitted, in bad faith, to make an offer to purchase at a price grossly disproportionate to the property's true value, thus assuring that the property owner will never reach agreement with the agency. R.C. 163.04 stands for the proposition that appropriation shall be made only after the agency and the owner are unable to agree as to price where the agency has made a legitimate offer. To make a legitimate offer, the agency must be able to make a fair appraisal of the property. To make a fair appraisal of the property, the agency will have to go onto the property. R.C. 163.03 provides for such a necessary entry upon the property by an agency.
R.C. 163.03 is clear and unambiguous. It provides sufficient limitations and constraints upon a governmental agency. The agency is permitted to go upon the lands only after the proper notice is given. If damage results, the agency must make restitution or reimbursement for such actual damage.
In the event that the agency is unreasonable or arbitrary in the number of times it goes on the property, the property *Page 62 
owner has available the remedy of a restraining order or injunction. If agencies are arbitrary or unreasonable, courts have uniformly interfered to restrain such arbitrary and unreasonable exercise of the power to the prejudice of private rights guaranteed by the Constitution of the state. SeeDragelevich v. Youngstown, supra, at 27-28.
R.C. 163.03 is a reasonable statute which protects private property rights while striking the necessary balance between state interests and private property rights.
Moreover, a pre-appropriation land entry has a fundamentally different character than the other state entries where search warrants are required. Typically, search warrants are imposed when the state engages in hostile "fishing expeditions." In criminal cases, the state is looking for evidence to use in prosecuting an individual. Criminal penalties, including imprisonment, may follow. In the civil area, warrants have been imposed where the state acts with similar hostility. Searches by state officials of private property are made to determine the property owner's compliance with applicable fire, health, housing and safety codes. Discovery of code violations can lead to severe penalties. Again, the government is engaged in a hostile fishing expedition to discover whether the owner has failed to comply with the law.
The cases cited by appellant in support of its position all share the common theme of the government seeking evidence to determine whether the property owner has failed to obey the law.
The United States Supreme Court cases cited by appellant in which the court imposed a search warrant requirement all fit this pattern. In Camara v. Municipal Court (1967), 387 U.S. 523, the defendant was charged with a criminal violation for refusing to permit a housing inspector to enter his leasehold to inspect to determine whether the city's housing code had been violated. InSee v. Seattle (1967), 387 U.S. 541, the defendant was convicted of refusing to permit the Seattle Fire Department to inspect his commercial warehouse. The inspection was part of the city's program to insure compliance with the city's fire code. InMarshall v. Barlow's, Inc. (1978), 436 U.S. 307, the issue was whether federal officials could conduct a warrantless search of a business premises under OSHA to inspect for safety hazards and violations of OSHA regulations.
Appellant also relies upon the Ohio Supreme Court case ofWilson v. Cincinnati (1976), 46 Ohio St. 2d 138 [75 O.O.2d 190]. In Wilson, a Cincinnati ordinance provided that a seller of residential housing property was required to tender to a prospective buyer a certificate that the property had been inspected by the Director of Buildings and Inspections, prior to entering into a contract of sale for the property. Such certificates were issued only after warrantless inspections of the property by municipal authorities. As in the other cases cited by the appellant, the housing inspections were to be made to determine whether the housing code had been violated. The Cincinnati ordinance further provided that a seller's failure to tender a valid inspection certificate to a prospective buyer subjected the seller to criminal penalties. Under these circumstances, the Ohio Supreme Court held that the imposition of criminal penalties upon the seller for his failure to tender the certificate violated the seller's constitutional rights.
Thus, in all of the cases cited by appellant, the state was an adversary of the property owner.
In contrast to this, in a pre-appropriation entry made by the state pursuant to R.C. 163.03, the state is merely seeking to make appraisals or to make surveys, soundings, drillings and examinations necessary or proper for a possible future appropriation. Nothing is being sought which could be usedagainst the owner to penalize him. In fact, an accurate, fair appraisal of the property made by the agency *Page 63 
would benefit the property owner. The agency would be able to make an offer to purchase at a price which would more accurately represent the value of the property. The possibility of agreement between the agency and the owner would be greater. Thus, the costs and difficulties of an appropriation proceeding in court could be avoided. Given these factors, a property owner ought to welcome an agency's pre-appropriation entry onto his property.
We note, too, that appellant has cited no reported case which holds a statute similar to R.C. 163.03 unconstitutional because it does not require that an agency seek a search warrant for entry onto private property prior to the initiation of appropriation proceedings.
We conclude that neither the owner's consent nor a search warrant is required for a pre-appropriation entry onto private property by a state agency acting pursuant to R.C. 163.03. Under both the federal and state constitutions, R.C. 163.03 is constitutional. The appellant's third argument is without merit.
For the above reasons, the judgment of the trial court is affirmed.
Judgment affirmed.
PARRINO, J., concurs.
JACKSON, C.J., dissents.
1 R.C. 163.03 provides:
"Any agency may, upon the notice prescribed in this section, prior to or subsequent to the filing of a petition pursuant to section 163.05 of the Revised Code, enter upon any lands, waters, and premises for the purpose of making such surveys, soundings, drillings, appraisals, and examinations as are necessary or proper for the purpose of the agency under sections 163.01 to163.22, inclusive, of the Revised Code, and such entry shall not constitute a trespass. Notice of such proposed entry shall be given to the owner or the person in possession by such means as are reasonably available not less than forty-eight hours nor more than thirty days prior to the date of such entry.
"The agency shall make restitution or reimbursement for any actual damage resulting to such lands, waters, and premises and to improvements or personal property located in, on, along, over, or under such lands, waters, and premises, as a result of such activities. If the parties are unable to agree upon restitution or other settlement, damages are recoverable by civil action to which the state or agency hereby consents."
2 That section of the Constitution provides:
"Private property shall ever be held inviolate, but subservient to the public welfare. When taken in time of war or other public exigency, imperatively requiring its immediate seizure or for the purpose of making or repairing roads, which shall be open to the public, without charge, a compensation shall be made to the owner, in money, and in all other cases, where private property shall be taken for public use, a compensation therefor shall first be made in money, or first secured by a deposit of money; and such compensation shall be assessed by a jury, without deduction for benefits to any property of the owner."
3 An entry for the purpose of making a drilling might, under the authority of Schneider v. Brown, supra, constitute a "temporary taking" for which prior compensation should be paid. We decline to address that issue in the present case because neither party has indicated that the state intends to make drillings on the property of the appellant.
4 While R.C. 163.04 does not specify what the owner and the agency must be unable to agree upon as a condition precedent to an appropriation action, disagreement as to purchase price would be the most important area of disagreement.